 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of March 12, 2008, is entered into by and among First Growth Investors, Inc., a
Nevada corporation (the "Company"), HFG International, Limited, a Hong Kong
company (“HFG”), Mr. Kunio Yamamoto, in his individual capacity ("Make Good
Pledgor") and Interwest Transfer Company, Inc., as escrow agent ("Escrow
Agent").
 
WHEREAS, each of the investors in a private offering of securities of the
Company has entered into a Securities Purchase Agreement, dated March 12, 2008
(the “SPA”), evidencing their participation in the Company's private offering
(the “Offering”) of securities. As an inducement to the investors (the
“Investors” as defined in the SPA) to participate in the Offering and as set
forth in the SPA, Make Good Pledgor has agreed to place certain shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) into
escrow for the benefit of the Investors in the event the Company fails to
satisfy certain financial thresholds.
 
WHEREAS, to facilitate such arrangements described above, a Make Good Escrow
Agreement (the “PIPE Make Good Escrow Agreement”), dated effective as of March
12, 2008, has been entered into by and among the Company, the Investors, Mr.
Kunio Yamamoto, in his individual capacity as a make good pledgor therein,
Roth Capital Partners, LLC (“Roth”) and Tri-State Title & Escrow, LLC
(“Tri-State”), as escrow agent therein.
 
WHEREAS, HFG and Make Good Pledgor now agree that, for the purpose of this Make
Good Agreement, the Escrow Agent herein shall conclusively refer to the
instructions by Roth made in accordance with the PIPE Make Good Escrow
Agreement;
 
WHEREAS, the Company and Make Good Pledgor have agreed to establish an escrow on
the terms and conditions set forth in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.
 

--------------------------------------------------------------------------------


 
2. Establishment of Escrow. Within three Trading Days following the Closing,
Make Good Pledgor shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing an aggregate of 6,917,540 shares of the Company’s Common
Stock (the "Escrow Shares"), along with stock powers executed in blank (or such
other signed instrument of transfer acceptable to the Company’s Transfer Agent).
As used in this Make Good Agreement, “Transfer Agent” means Interwest Transfer
Company, Inc., or such other entity hereafter retained by the Company as its
stock transfer agent as specified in a writing from the Company to the Escrow
Agent. The Make Good Pledgor understands and agrees that HFG’s right to receive
2008 Make Good Shares (as defined below) and 2009 Make Good Shares (as defined
below) pursuant to and this Make Good Agreement shall continue to run to the
benefit of HFG even if such Investor shall have transferred or sold all or any
portion of its Shares, and that HFG shall have the right to assign its rights to
receive all or any such shares of Common Stock to other Persons in conjunction
with negotiated sales or transfers of any of its Shares. The Make Good Pledgor
hereby irrevocably agrees that other than in accordance with this Make Good
Agreement, the Make Good Pledgor will not offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, or announce the offering of any of the
Escrow Shares (including any securities convertible into, or exchangeable for,
or representing the rights to receive Escrow Shares) or engage in any Short
Sales with respect to any security of the Company. In furtherance thereof, the
Company will (x) place a stop order on all Escrow Shares which shall expire on
the date the Escrow Shares are delivered to HFG or returned to the Make Good
Pledgor, (y) notify the Transfer Agent in writing of the stop order and the
restrictions on such Escrow Shares under this Make Good Agreement and direct the
Transfer Agent not to process any attempts by the Make Good Pledgor to resell or
transfer any Escrow Shares before the date the Escrow Shares delivered to HFG
are delivered to HFG or returned to the Make Good Pledgor, or otherwise in
violation of this Make Good Agreement. The Company shall notify HFG as soon as
the 2008 Make Good Shares and 2009 Make Good Shares have been deposited with the
Escrow Agent. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, swaps and similar arrangements (including
on a total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.
 
3. Representations of Make Good Pledgor and the Company. Make Good Pledgor and
the Company hereby represent and warrant, severally and not jointly, as to
itself only, to HFG as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to HFG hereunder, HFG will
receive full right, title and authority to such shares as holders of Common
Stock of the Company.
 

--------------------------------------------------------------------------------


 
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
(iii) The Make Good Pledgor has carefully considered and understands its
obligations and rights under this Make Good Agreement, and in furtherance
thereof (x) has consulted with its legal and other advisors with respect thereto
and (y) hereby forever waives and agrees that it may not assert any equitable
defenses in any Proceeding involving the Escrow Shares.
 
4. Disbursement of Escrow Shares.
 
a. The Make Good Pledgor agrees that in the event that the After Tax Net Income
(as defined below) reported in the Annual Report of the Company for the fiscal
year ending December 31, 2008, as filed with the Commission on Form 10-K (or
such other form appropriate for such purpose as promulgated by the Commission)
(the “2008 Annual Report”), is less than $9,000,000 (the “2008 Guaranteed
ATNI”), the Escrow Agent (on behalf of the Make Good Pledgor) will transfer all
of the 2008 Make Good Shares to HFG on a pro rata basis (determined by dividing
HFG’s Investment Amount by the aggregate of all Investment Amounts delivered to
the Company by HFG under the SPA) for no consideration other than payment of
their respective Investment Amount paid to the Company at Closing. The “2008
Make Good Shares” means 3,458,770 shares of Common Stock (as equitably adjusted
for any stock splits, stock combinations, stock dividends or similar
transactions) required to be deposited with the Escrow Agent pursuant to the
terms of this Make Good Agreement. In the event that either (i) the Earnings Per
Share (as defined below) reported in the 2009 Annual Report is less than $0.740
on a fully diluted basis (as equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions) (the “2009 Guaranteed
EPS”) or (ii) the After Tax Net Income reported in the 2009 Annual Report is
less than 95% of $13,000,000 (the “2009 Guaranteed ATNI”), the Escrow Agent (on
behalf of the Make Good Pledgor) will transfer all of the 2009 Make Good Shares
to HFG on a pro rata basis (determined by dividing HFG’s Investment Amount by
the aggregate of all Investment Amounts delivered to the Company by HFG under
the SPA) for no consideration other than payment of their respective Investment
Amount paid to the Company at Closing. The “2009 Make Good Shares” means the
3,458,770 shares of Common Stock (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) required to be
deposited with the Escrow Agent pursuant to the terms of this Make Good
Agreement. Notwithstanding the foregoing or anything else to the contrary
herein, for purposes of determining whether or not the 2008 Guaranteed ATNI,
2009 Guaranteed EPS and 2009 Guaranteed ATNI have been met, the following items
shall not be deemed to be an expense, charge, or any other deduction from
revenues even though GAAP may require contrary treatment or the Annual Report
for the respective fiscal years filed with the Commission by the Company may
report otherwise:
 
(a) the release of any of the 2008 Make Good Shares and/or 2009 Make Good Shares
to the Make Good Pledgor as a result of the operation of this Section 4 (for
additional clarity, the Company may disregard any compensation charge or expense
required to be recognized by the Company under GAAP resulting from the release
of the 2008 Make Good Shares or 2009 Make Good Shares (as relevant) to Make Good
Pledgor if and to the extent such charge or expense is specified in the
Company's audited financial statements for the relevant year, as filed with the
Commission); and
 

--------------------------------------------------------------------------------


 
No other exclusions shall be made for any non-recurring expenses of the Company
in determining whether any of the 2008 Guaranteed ATNI, 2009 Guaranteed EPS, or
2009 Guaranteed ATNI have been achieved. For purposes of determining whether any
of the 2008 Guaranteed ATNI, 2009 Guaranteed EPS, or 2009 Guaranteed ATNI have
been achieved, the Company may not include any non-operating income including,
but not limited to, government grants, research grants, proceeds from asset
sales, etc. in the calculation of the 2008 Guaranteed ATNI, 2009 Guaranteed EPS,
or 2009 Guaranteed ATNI, as applicable. If prior to the second anniversary of
the filing of either of the 2008 Annual Report or the 2009 Annual Report (as
relevant), the Company or their auditors report or recognize that the financial
statements contained in such report are subject to amendment or restatement such
that the Company would recognize or report adjusted After Tax Net Income of less
than either of the 2008 Guarantee ATNI or the 2009 Guaranteed ATNI (as relevant)
or Earnings Per Share of less than the 2009 Guaranteed EPS, then notwithstanding
any prior return of 2008 Make Good Shares or 2009 Make Good Shares to the Make
Good Pledgor, the Make Good Pledgor will, within 10 Business Days following the
earlier of the filing of such amendment or restatement or recognition, deliver
the relevant 2008 Make Good Shares or 2009 Make Good Shares to HFG. In the event
that the After Tax Net Income reported in the 2008 Annual Report, is equal to or
greater than the 2008 Guaranteed ATNI, no transfer of the 2008 Make Good Shares
shall be required by the Make Good Pledgor to HFG under this Section and such
2008 Make Good Shares shall be returned to the Make Good Pledgor in accordance
with this Make Good Agreement. In the event that the After Tax Net Income
reported in the 2009 Annual Report is equal to or greater than the 2009
Guaranteed ATNI and the Earnings Per Share reported in the 2009 Annual Report is
equal to or greater than the 2009 Guaranteed EPS, no transfer of the 2009 Make
Good Shares shall be required by the Make Good Pledgor to HFG under this Section
and such 2009 Make Good Shares shall be returned to the Make Good Pledgor in
accordance with the Make Good Agreement.


Any such transfer or return of the 2008 Make Good Shares or the 2009 Make Good
Shares under this Section shall be made to HFG or the Make Good Pledgor, as
applicable, within 10 Business Days after the date which the 2008 Annual Report
or 2009 Annual Report, as applicable, is filed with the Commission and otherwise
in accordance with this Make Good Agreement. In the event that the After Tax Net
Income reported in the 2008 Annual Report is less than the 2008 Guaranteed ATNI,
the Company has agreed that Roth will provide prompt written instruction to
Tri-State with regard to the distribution of certain make good shares in 2008
pursuant to the PIPE Make Good Escrow Agreement. In the event that the After Tax
Net Income reported in the 2009 Annual Report is less than the 2009 Guaranteed
ATNI or the Earnings Per Share reported in the 2009 Annual Report is less than
the 2009 Guaranteed EPS, the Company has agreed that Roth will provides written
instruction to Tri-State with regard to the distribution of certain make good
shares in 2009 pursuant to the PIPE Make Good Escrow Agreement.
 

--------------------------------------------------------------------------------




Once Roth makes such written instructions, the Escrow Agent herein will act in
accordance with this Make Good Escrow Agreement. The Escrow Agent herein need
only rely on the letter of instruction from Roth in that regard and
notwithstanding anything to the contrary contained herein will disregard any
contrary instructions.


In the event that the After Tax Net Income reported in the 2008 Annual Report is
equal to or greater than the 2008 Guaranteed ATNI, Roth will provide written
instructions to Tri-State for the release of certain make good share of 2008
under the PIPE Make Escrow Agreement to Mr. Kunio Yamamoto. In the event that
the After Tax Net Income reported in the 2009 Annual Report is equal to or
greater than the 2009 Guaranteed ATNI and the Earnings Per Share reported in the
2009 Annual Report is equal to or greater than the 2009 Guaranteed EPS, Roth
will provide written instructions to Tri-State for the release of the certain
make good share of 2009 under the PIPE Make Good Escrow Agreement to Mr. Kunio
Yamamoto. Once Roth provides such instructions pursuant to the PIPE Make Good
Escrow Agreement, the Escrow Agent shall automatically release 2008 Make Good
Shares and 2009 Make Good Shares to Make Good Pledgor under this Make Good
Escrow Agreement.


For purposes hereof, “After Tax Net Income” shall mean the Company’s operating
income after taxes for the fiscal year ending December 31, 2008 or December 31,
2009 (as relevant) in each case determined in accordance with GAAP as reported
in the 2008 Annual Report or 2009 Annual Report (as relevant). For purposes
hereof, “Earnings Per Share” shall mean the Company’s After Tax Net Income (for
the relevant fiscal year) divided by the weighted average number of shares of
Common Stock of the Company outstanding during the calculation period,
calculated on a fully diluted basis.
 
b. Pursuant to Section 4(a), if Roth delivers a notice to Tri-State that the
Escrow Shares under PIPE Make Good Escrow Agreement are to be transferred to
HFG, then the Escrow Agent shall immediately forward either the 2008 Make Good
Shares or 2009 Make Good Shares, as the case may be, to the Company’s Transfer
Agent for reissuance to HFG in accordance with this Make Good Agreement. The
Company covenants and agrees that upon any transfer of 2008 Make Good Shares or
2009 Make Good Shares to HFG in accordance with this Make Good Agreement, the
Company shall promptly instruct its Transfer Agent to reissue such 2008 Make
Good Shares or 2009 Make Good Shares in HFG’s name and deliver the same, or
cause the same to be delivered. If the Company does not promptly provide such
instructions to the Transfer Agent of the Company, then HFG is hereby authorized
to directly give such re-issuance instruction to the Transfer Agent of the
Company. If a notice from Roth pursuant to Section 4(a) of the PIPE Make Good
Escrow Agreement indicates that the escrow shares therein are to be returned to
the Make Good Pledgor, then the Escrow Agent herein will promptly deliver either
the 2008 Make Good Shares or 2009 Make Good Shares, as the case may be, to the
Make Good Pledgor.
 

--------------------------------------------------------------------------------


 
c. The Company and Make Good Pledgor covenant and agree to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for HFG. The Company, Make Good Pledgor
and HFG understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the Regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good Agreement.
The Company agrees to promptly provide the Escrow Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to HFG pursuant to this
Make Good Agreement, (i) Make Good Pledgor covenants and agrees to execute all
such instruments of transfer (including stock powers and assignment documents)
as are customarily executed to evidence and consummate the transfer of the
Escrow Shares from Make Good Pledgor to HFG, to the extent not done so in
accordance with Section 2, and (ii) following its receipt of the documents
referenced in Section 6(i), the Company and Escrow Agent covenant and agree to
cooperate with the Transfer Agent so that the Transfer Agent promptly reissues
such Escrow Shares in the applicable Investor’s name and delivers the same as
directed by such Investor. Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to this Make Good Agreement, (i) any dividends
payable in respect of the Escrow Shares and all voting rights applicable to the
Escrow Shares shall be retained by Make Good Pledgor and (ii) should the Escrow
Agent receive dividends or voting materials, such items shall not be held by the
Escrow Agent, but shall be passed immediately on to the Make Good Pledgor and
shall not be invested or held for any time longer than is needed to effectively
re-route such items to the Make Good Pledgor. In the event that the Escrow Agent
receives a communication requiring the conversion of the Escrow Shares to cash
or the exchange of the Escrow Shares for that of an acquiring company, the
Escrow Agent shall solicit and follow the written instructions of the Make Good
Pledgor; provided, that the cash or exchanged shares are instructed to be
redeposited into the Escrow Account. Make Good Pledgor shall be responsible for
all taxes resulting from any such conversion or exchange.
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent shall have the right to consult and hire counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. Escrow Agent is also each hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing Escrow Agent. If Escrow Agent is directed
to institute an appropriate interpleader action, it shall institute such action
not prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date. Any interpleader action instituted
in accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of Utah, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Make Good Agreement with respect to the Escrow Shares and any other
obligations hereunder.
 

--------------------------------------------------------------------------------


 
8. Exculpation and Indemnification of Escrow Agent.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 

--------------------------------------------------------------------------------


 
c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless Escrow Agent and any of their principals, partners,
agents, employees and affiliates from and against any expenses, including
reasonable attorneys' fees and disbursements, damages or losses suffered by
Escrow Agent in connection with any claim or demand, which, in any way, directly
or indirectly, arises out of or relates to this Make Good Agreement or the
services of Escrow Agent hereunder; except, that if Escrow Agent is guilty of
willful misconduct or gross negligence under this Make Good Agreement, then
Escrow Agent, will bear all losses, damages and expenses arising as a result of
its own willful misconduct or gross negligence. Promptly after the receipt by
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent, will
notify the other parties hereto in writing. For the purposes hereof, the terms
"expense" and "loss" will include all amounts paid or payable to satisfy any
such claim or demand, or in settlement of any such claim, demand, action, suit
or proceeding settled with the express written consent of the parties hereto,
and all costs and expenses, including, but not limited to, reasonable attorneys'
fees and disbursements, paid or incurred in investigating or defending against
any such claim, demand, action, suit or proceeding. The provisions of this
Section 8 shall survive the termination of this Make Good Agreement, and the
resignation or removal of the Escrow Agent.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by HFG. The fee agreed upon for the services
rendered hereunder is intended as full compensation for Escrow Agent's services
as contemplated by this Make Good Agreement; provided, however, that in the
event that Escrow Agent renders any material service not contemplated in this
Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 

--------------------------------------------------------------------------------


 
10. Resignation of Escrow Agent. At any time, upon ten (10) Business Days'
written notice to the Company and HFG, Escrow Agent may resign and be discharged
from its duties as Escrow Agent hereunder. As soon as practicable after its
resignation, Escrow Agent will promptly turn over to a successor escrow agent
appointed by the Company the Escrow Shares held hereunder upon presentation of a
document appointing the new escrow agent and evidencing its acceptance thereof.
If, by the end of the 10-Business Day period following the giving of notice of
resignation by Escrow Agent, the Company shall have failed to appoint a
successor escrow agent, Escrow Agent shall deposit the Escrow Shares as directed
by HFG with the understanding that such Escrow Shares will continue to be
subject to the provisions of this Make Good Agreement.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of HFG. This Make Good Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent only with the prior consent of the Company and HFG. This Make Good
Agreement and the rights and obligations hereunder of the Make Good Pledgor may
not be assigned by the Make Good Pledgor. Subject to the requirements under
federal and state securities laws, an Investor may assign its rights under this
Make Good Agreement without any consent from any other party. This Make Good
Agreement may not be changed orally or modified, amended or supplemented without
an express written agreement executed by the Escrow Agent, the Company, the Make
Good Pledgor and HFG. This Make Good Agreement is binding upon and intended to
be for the sole benefit of the parties hereto and their respective successors,
heirs and permitted assigns, and none of the provisions of this Make Good
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person. No portion of the Escrow Shares shall be subject to
interference or control by any creditor of any party hereto, or be subject to
being taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such party hereto prior to the disbursement
thereof to such party hereto in accordance with the provisions of this Make Good
Agreement.
 

--------------------------------------------------------------------------------


 
15. Applicable Law. This Make Good Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Utah. The representations
and warranties contained in this Make Good Agreement shall survive the execution
and delivery hereof and any investigations made by any party. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Make Good Agreement shall be
commenced exclusively in the state and federal courts sitting in the Salt Lake
City (the “Utah Courts”). Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Utah Courts for the adjudication of any dispute
hereunder or in connection herewith, and hereby irrevocably waives, and agrees
not to assert in any such proceeding, any claim that it is not personally
subject to the jurisdiction of any such Utah Court, or that such proceeding has
been commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Make Good Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.

        COMPANY:       FIRST GROWTH INVESTORS, INC.  
   
   
  By:   /s/ Gao Zhentao    

--------------------------------------------------------------------------------

Name: Gao Zhentao
Title: Director
 
Address:
301 Hailong Street
Hanting District, Weifang, Shandong Province, People's Republic of China 261101
Facsimile: 86-536-7363788
Attn.: President
Email: zhangjinhua1688@126.com

        MAKE GOOD PLEDGOR:  
   
   
  By:   /s/ Yamamoto Kunio    

--------------------------------------------------------------------------------

   
Mr. Kunio Yamamoto 
Address:
301 Hailong Street
Hanting District, Weifang, Shandong Province, People's Republic of China
c/o: First Growth Investors, Inc.
Telephone: 86 536 736 3688

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]
 

--------------------------------------------------------------------------------



 
ESCROW AGENT:
        Interwest Transfer Company, Inc., as Escrow Agent  
   
   
  By:   /s/  Kurtis Hughes    

--------------------------------------------------------------------------------

Name: Kurtis Hughes
 Title: Vice President
 
Address:  
1981 East Murray Holladay Road, Suite 100, P.O. Box 17136, Salt Lake City,
Utah 84117
Attention: Kurtis Hughes
Telephone: (801)272 9294
Fax: (801)277-3147

       
HFG INTERNATIONAL, LIMITED:
 
   
   
  By:   /s/ Timothy P. Halter    

--------------------------------------------------------------------------------

Name: Timothy P. Halter
Title: President
   
Address: c/o Deacons Law Firm
5th Floor
Alexandra House
18 Chater Road
Central
Hong Kong
Facsimile: 852-2810-0431
Attn.: Sarah Wong

 

--------------------------------------------------------------------------------


 
Exhibit A 


ESCROW SHARES TO BE ISSUED TO HFG


Make Good (2008)
Make Good (2009)
3,458,770
3,458,770

--------------------------------------------------------------------------------



Exhibit B


FEE SCHEDULE
 

--------------------------------------------------------------------------------


 